Citation Nr: 0938609	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  08-10 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent 
for athletica pubalgia, status post adductor tendon repair of 
the right hip.

2. Entitlement to an initial rating higher than 10 percent 
for athletica pubalgia, status post adductor tendon repair of 
the left hip.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active duty from 
January 2004 to August 2004 and October 2005 to February 
2007.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in June 2007 and November 2007 
of the Department of Veterans Affairs (VA) Regional Office 
(RO).

The RO labeled each hip disability as including post status 
abductor repair.  The records of the actual surgeries are not 
included with the claims file.  A private physician who 
evaluated the Veteran, Dr. D.S., apparently did review those 
records and described in detail surgical repair of the 
adductor tendons.  His clinical findings, tenderness and 
weakness of the adductor tendons, seems consistent with a 
history of surgery of the adductor tendons as opposed to the 
abductor tendons.  Therefore, absent other medical evidence 
to the contrary, the Board finds that the Veteran's 
disabilities involved surgical repair of torn adductor 
tendons, will review the disabilities that way, and has 
modified the issues as stated above.

In the June 2007 ratings decision, the RO also adjudicated 
claims regarding musculoligamentous strain, left ankle; 
musculoligamentous strain, right ankle; musculoligamentous 
strain, history of stress fractures, baker's cyst, right 
knee; musculoligamentous strain, history of stress fractures, 
baker's cyst, left knee; nerve damage, left hip; and nerve 
damage, right hip.  The Veteran did not perfect an appeal of 
these claims.

In a July 2007 ratings decision, the RO denied service 
connection for stress fractures of the left foot and stress 
fractures of the right foot.  The Veteran did not perfect an 
appeal of these claims.

In April 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.

At the hearing, the Veteran's testimony raised informal 
claims of service connection for the surgical scars of the 
hip operations and lower back pain.  Since these issues have 
not been adjudicated, the issues of service connection for 
the surgical scars of the hip operations and lower back pain 
are referred back to the RO for further development.

Following the issuance of the statement of the case in March 
2008, the Veteran submitted additional evidence in support of 
her claims and waived the right to have the evidence 
initially considered by the RO.  38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1. Athletica pubalgia, status post adductor tendon repair of 
the right hip was manifested by pain and fatigue, causing 
severe functional loss in the Veteran's daily activities.

2. Athletica pubalgia, status post adductor tendon repair of 
the left hip was manifested by pain and fatigue, causing 
severe functional loss in the Veteran's daily activities.


CONCLUSION OF LAW

1. The criteria for an initial rating of 30 percent for 
athletica pubalgia, status post adductor tendon repair of the 
right hip have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 4.40, 4.45, 4.56(c), 4.73, 
Diagnostic Code 5315 (2008).

2. The criteria for an initial rating of 30 percent for 
athletica pubalgia, status post adductor tendon repair of the 
left hip have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 4.40, 4.45, 4.56(c), 4.73, 
Diagnostic Code 5315 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __  (2009), No. 07-1209. slip op. (S. Ct. 
April 21, 2009). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 

The VCAA notice requirements in a claim for increase include 
notice of the type of evidence needed to substantiate a 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Also, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37, 43 (2008).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The RO provided pre- adjudication VCAA notice by letter, 
dated in February 2007.  The notice included the type of 
evidence needed to substantiate the underlying claims of 
service connection, namely, evidence of an injury or disease 
or event, causing an injury or disease, during service; 
evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.

The Veteran was informed that VA would obtain service medical 
records, VA records, and records from other Federal agencies, 
and that she could submit private medical records or 
authorize VA to obtain the records on his behalf.  The notice 
included the provisions for rating the disabilities and for 
the effective date of the claims.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) 
(38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. 
App. 473, 484-86 (2006) (notice of the elements of the 
claim).

The Board notes that the Veteran's notice of disagreement, 
received by VA in February 2008, seems to express 
disagreement only to the ratings decision of November 2007.  
That decision, however, continued the same evaluation of the 
right and left hip disabilities assigned by the RO in June 
2007 which granted service connection for the hip 
disabilities and assigned the current ratings of 10 percent 
for each hip.  It also was issued by the RO in response to 
the Veteran submitting additional evidence regarding the 
severity of the disabilities.  There is no evidence that her 
conditioned worsened between the two rating decisions, but 
instead, she appears to be seeking a higher rating from the 
initial June 2007 ratings decision.  Since the Veteran had 
one year from the date of the June 2007 rating decision to 
file a notice of disagreement, see 38 U.S.C.A. § 7105; 
38 C.F.R. § 19.26, 20.200, 20.201, the February 2008 notice 
is timely and the record reflects one continual effort 
directed towards her initial rating.  The Board will 
therefore consider this matter an appeal of the rating 
assigned in June 2007.

Where, as here, service connection has been granted and the 
initial disability rating has been assigned, the claim of 
service connection has been more than substantiated, the 
claim has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that 
the notice was intended to serve has been fulfilled.  Once 
the claim of service connection has been substantiated, the 
filing of a notice of disagreement with the RO's decision 
rating the disability does not trigger additional 38 U.S.C.A. 
§ 5103(a) notice.  Therefore, further VCAA notice under 
38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer 
applicable in the claim for an initial higher rating for her 
right and left hip disabilities.  Dingess, 19 Vet. App. 473, 
490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service 
treatment records, VA records, records from private medical 
caregivers, and afforded the Veteran a VA examination in May 
2007.

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claims 
is required to comply with the duty to assist. 

Factual Background

The Veteran was diagnosed with athletic pubalgia while in 
service in 2005.  She had surgery for pelvic floor repair and 
repair of the adductor tendons in April 2005 and June 2006.  
The service treatment records contain radiological 
examinations in April 2004 and June 2004 which revealed 
normal hip joints.  She was discharged by the medical board 
due to her disabilities and received disability severance 
pay.

The Veteran underwent a VA examination in May 2007.  She 
complained of daily aching pain that worsens with activity, 
although the duration is brief.  The pain radiates down the 
side of her hips.  It has become progressively worse.  She 
can no longer participate in sport activities.  She did not 
have any numbness, tingling, or weakness.  

The examiner observed the Veteran had a normal gait.  There 
were no neurological problems noted.  She has not lost any 
time from her civilian occupation as a service specialist 
with an investigations service and the disability does not 
have any significant effect upon her occupation.  The 
disability had only a mild effect upon exercise and a 
moderate affect upon sporting activities.  Her range of 
motion for both hips was the same: flexion to 125 degrees 
with pain starting at 120 degrees; extension to 30 degrees 
without a mention of pain, adduction to 25 degrees with pain 
at 20 degrees, abduction to 45 degrees with pain beginning at 
40 degrees, external rotation to 50 degrees without mention 
of pain, and internal rotation to 40 degrees with pain at the 
end.  In all directions, there was no loss of motion with 
repetitive use.  She could cross her legs and toe out greater 
than 20 degrees.  There were no abnormalities of the hip and 
no objective abnormalities.

The Veteran was evaluated by a private physician, Dr. D.S., 
in June 2007 who elicited tenderness with hip flexion.  The 
Veteran was tender over both adductors as well as the 
anterior superior iliac spine.  She was slightly tender in 
the area of the greater trochanteric bursa.  The Veteran 
could flex both hips to 100 degrees, internally rotate the 
hips 15-20 degrees, and externally rotate them to 45 degrees.  
She had some weakness with the adductors bilaterally.  She 
had a normal gait and a negative Trendelenburg sign.  The 
neurovascular exam was intact.  There were no other signs of 
a pelvic problem such as endometriosis.  Dr. S recommended 
physical therapy.

From July 2007 to October 2007, the Veteran was treated and 
followed by private therapists who provided various treatment 
modalities and recommended various physical exercises to do 
at home.  The physical therapy records described her range of 
motion at the start of therapy in July 2007 as within normal 
limits although the actual measurements were not recorded.  
The records noted some, but not total improvement in her pain 
and symptoms.  She reported a 50 percent improvement.  The 
therapist noted the Veteran's pelvic floor musculature had a 
4 out of 5 strength scale and significantly decreased pelvic 
floor spasms.

A private MRI in November 2007 demonstrated a small, 5 mm 
focal subcortical cystic change in the anterior right femoral 
head.  The physician interpreting the MRI termed the change 
as degenerative and a new finding.  Otherwise, the Veteran 
had an essentially normal MRI of the hips. 

The Veteran testified her disability mainly causes pain in 
any activity: sitting, standing, walking, washing dishes, 
sleeping, etc.  She can walk two blocks to the store and make 
the return trip, but then she can not do anything for the 
rest of the day.  She can do grocery shopping with the 
support of the grocery cart.  She limits herself to one 
flight of stairs a day.  She has to sit in a certain way to 
keep her hips in alignment, but she still moves around in her 
chair when she sits for awhile such as her college classes.  
Because of the way she must sit, she can not drive long 
distances and driving for errands proves uncomfortable. 
Although her hips do make her uncomfortable if she does not 
fall asleep right away, she does not suffer from 
sleeplessness as a result of the hip pain.  She does not run 
or participate in everyday sports activities.  The Veteran 
can step in and out of the bathtub provided she does not move 
the wrong way.  She must, however, use her arms to lift 
herself out of the bathtub.

The Veteran testified that pain medications have not helped 
her.  At times, the tendons and ligaments are ready to snap 
like a rubber band.  If she has a flare-up of pain, she can 
not walk or sit but must lie down until the pain goes away.  
Weather does increase the pain.  Besides the pain, she also 
states her hips click.  While she stated that the problem is 
more pain then loss of motion, the pain ends up as 
debilitating as loss of motion.

General Rating Principles

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155.  Separate Diagnostic 
Codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  Fenderson v. West, 12 
Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. 
App. 505, 519 (2007).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Rating factors for a disability of the musculoskeletal system 
includes functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling, and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
Stated another way, VA must, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which the veteran experiences functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination (to include during flare-ups 
or with repeated use), and those factors are not contemplated 
in the relevant rating criteria.  DeLuca v. Brown, 8 Vet. 
App. at 204-7.

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

Analysis

There is no specific diagnostic code for athletica pubalgia, 
status post adductor tendon repair.  When an unlisted 
condition is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 
4.27.  Here, the Veteran's disabilities are rated under 
Diagnostic Code 5253, thigh, impairment of.

Limitation of motion of the hip is rated under Diagnostic 
Code 5253 as well as Diagnostic Codes 5251 and 5152.

Adduction was not apparently measured by Dr. S, but at the VA 
examination in May 2007, adduction with pain was limited to 
20 degrees which does not more nearly approximate or equate 
to adduction limited to 10 degrees, the criterion for the 
next higher rating under Diagnostic Code 5253, considering 
additional functional loss and repetitive use under 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  Therefore, an increased rating under 
Diagnostic Code 5253 would not be warranted.  Furthermore, 
since she had normal range of motion for both hips, the 
Veteran would not be entitled to separate ratings for 
limitation of motion of the hip under Diagnostic Codes 5251 
and 5252.

Diagnostic Code 5253, however, does not account for the 
Veteran's continued pain and symptoms despite two surgical 
repairs and the effect that pain has upon her daily 
activities.  In this instance, to continue to rate the 
Veteran's disability at 10 percent for each hip by rigidly 
holding to the current Diagnostic Code ignores how the 
disability affects the Veteran's daily life.  Also the 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." Butts v. Brown, 
5 Vet. App. 532, 538 (1993).

One diagnostic code may be more appropriate than another 
based on such factors as a veteran's relevant medical 
history, his or her current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

The Board does find that this Veteran's disabilities are more 
analogous to an injury to Muscle Group XV.  Diagnostic Code 
5315 pertains to Muscle Group XV, concerning the muscle 
functions of adduction of the hip, flexion of the hip, and 
flexion of the knee.  The muscles affected are within the 
mesial thigh group and consist of the: (1) adductor longus; 
(2) adductor brevis; (3) adductor magnus; (4) gracilis. A 0 
percent rating is assigned under this diagnostic code for a 
slight injury. A 10 percent evaluation requires moderate 
injury. A 20 percent evaluation requires moderately severe 
injury. A 30 percent evaluation requires severe injury.

Besides more accurately accounting for the residuals of her 
disabilities, a change in the Diagnostic Code is also 
warranted because a review of the evidence demonstrates that 
the Veteran has a muscle disability, not a joint disability.  
She was diagnosed with athletica pubalgia and she underwent 
surgical repair of the pelvic floor and adductor tendon 
repair of both hips.  The hip joints themselves were not 
involved then nor is there evidence they are involved with 
the signs and symptoms the Veteran experiences today.  On the 
other hand, assigning an evaluation based upon the muscle 
group accurately describes the occurrence, medical history, 
and current symptomology of the Veteran's disability.

The Board therefore has determined that the Veteran's 
athletica pubalgia, status post adductor tendon repair of the 
right hip and athletica pubalgia, status post adductor tendon 
repair of the left hip should both be rated under Diagnostic 
Code 5315, Muscle Group XV.

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, and impairment of coordination and uncertainty of 
movement.  38 C.F.R. § 4.56(c).  Disabilities resulting from 
muscle injuries are rated as slight, moderate, moderately 
severe or severe. 38 C.F.R. § 4.73.

The Board finds that Veteran's disabilities have manifested 
the cardinal signs and symptoms of a muscle disability 
primarily by pain and fatigue, including aching pain that has 
affected her mobility, standing, sitting, and general ability 
to function in her daily activities.  The pain is continuous 
and affects everything she does.  The Board finds her 
testimony as to the extent of her disabilities clear, 
credible, and convincing.  Further, various treatment options 
after surgery has been unsuccessful including physical 
therapy, exercise regimen, and prescription medication.  
Thus, the Board concludes that the Veteran has a severe 
disability of Muscle Group XV of the right hip, warranting a 
30 percent rating, and a severe disability of Muscle Group XV 
of the left hip, warranting a 30 percent rating.

Since the Veteran is being awarded the maximum evaluation 
available under Diagnostic Code 5313 for each hip, the 
benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).  Further, the Board finds the Veteran's 
level of symptomatology has remained the same since she filed 
her claim and therefore, there is no reason to consider 
staged ratings.

In summary, the Board concludes that the criteria for a 
separate 30 percent rating for athletica pubalgia, status 
post adductor tendon repair of the right and left hip each is 
established.

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
that service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe a veteran's disability 
level and symptomatology, then the veteran's disability 
picture is contemplated by the Rating Schedule, and the 
assigned schedular evaluation is, therefore, adequate and 
referral for an extraschedular rating is not required.  Thun 
v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the disability picture is not so exceptional or 
unusual as to render impractical the application of the 
regular schedular criteria as the Veteran has not required 
frequent periods of hospitalization and there has been no 
marked interference of employment attributed to her 
disabilities.  For these reason, the Board finds no basis to 
refer this case for consideration of an extraschedular 
rating.


ORDER

1. An initial rating of 30 percent for athletica pubalgia, 
status post adductor tendon repair of the right hip is 
granted, subject to the law and regulations pertaining to the 
award of monetary benefits.

2. An initial rating of 30 percent for athletica pubalgia, 
status post adductor tendon repair of the left hip is 
granted, subject to the law and regulations pertaining to the 
award of monetary benefits.



____________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


